—Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated December 30,1983, affirming an order of the State Division of Human Rights which found that petitioner unlawfully discriminated against the complainant by discharging him from his employment because of his age and which, inter alia, directed that petitioner pay complainant, as compensatory damages, the sum which he would have earned for a two-year period commencing on August 31, 1976, less standard payroll deductions, together with interest.
*386Order confirmed and proceeding dismissed, without costs or disbursements.
The determination that petitioner discharged the complainant because of his age in violation of section 296 of the Executive Law is supported by substantial evidence on the whole record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45. NY2d 176; see, also, Matter of Pace Coll, v Commission on Human Rights, 38 NY2d 28). Moreover, the award of compensatory damages is supported by the record and is not, as petitioner contends, punitive in nature (see State Div. of Human Rights v New York State Dept, of Correctional Servs., 90 AD2d 51). Weinstein, J. P., Brown, Rubin and Eiber, JJ., concur.